          Case 2:15-cr-00032-PDW Document 25 Filed 06/08/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
                       Plaintiff,              )       ORDER DENYING MOTION
                                               )       TO REDUCE SENTENCE
       vs.                                     )
                                               )       Case No. 2:15-cr-32
Randall Joseph Novak,                          )
                                               )
                       Defendant.              )


       Before the Court is Defendant Randall Joseph Novak’s motion to reduce sentence filed on

May 4, 2020. Doc. No. 23. The Government responded in opposition to the motion on May 19,

2020. Doc. No. 24. Novak seeks a reduction in his sentence to time served based on “extraordinary

and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A) as amended by the First Step Act of

2018 (“FSA”). For the reasons below, the motion is denied.

I.     BACKGROUND

       On April 13, 2015, an information was filed charging Novak with conspiracy to possess

with intent to distribute and distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Doc. No. 1. On April 27, 2015, Novak pleaded guilty pursuant to plea agreement. Doc.

No. 5. The Court1 sentenced Novak to 95 months and 20 days of imprisonment on July 24, 2015.

Doc. No. 16.

       The Bureau of Prisons (“BOP”) placed Novak at FCI Oxford. Now 36 years old, Novak

has a projected release date of January 8, 2021.2 Novak sent a request for compassionate release



1
  The Honorable Ralph R. Erickson, then Chief Judge of the United States District Court for the
District of North Dakota, now Circuit Judge of the United States Court of Appeals for the Eighth
Circuit.
2
  According to Novak, he is set to be moved to a halfway house on July 14, 2020, to serve the
remainder of his sentence. Doc. No. 23.
         Case 2:15-cr-00032-PDW Document 25 Filed 06/08/20 Page 2 of 5



under 18 U.S.C. § 3582(c)(1)(A) to the warden at FCI Oxford, which was denied on April 14,

2020. Doc. No. 23-1.

II.    DISCUSSION

       Because sentences are final judgments, a court ordinarily “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). As one narrow exception to that

rule, a court “may reduce the term of imprisonment” when “extraordinary and compelling reasons”

exist and the “reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”3 18 U.S.C. § 3582(c)(1)(A)(i). The 18 U.S.C. § 3553(a) factors also must support

the reduction. Id. The burden to establish that a sentence reduction is warranted under 18 U.S.C.

§ 3582(c) rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       A.      Administrative Exhaustion

       Previously, only the BOP Director possessed the authority to bring a compassionate release

motion on a defendant’s behalf. With the enactment of the FSA, however, Congress has now

permitted courts to grant compassionate release “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       The warden at FCI Oxford received Novak’s compassionate release request no later than

April 14, 2020. More than 30 days have lapsed since then. Therefore, Novak has met the statute’s

exhaustion requirement, and the Court will proceed to the merits of his motion.



3
  In lieu of extraordinary and compelling reasons, the statute also permits a sentence reduction
where a defendant is at least 70 years old and certain additional conditions are met. See 18 U.S.C.
§ 3582(c)(1)(A)(ii). Novak is 36 years old, so this avenue for relief is foreclosed.
                                                  2
         Case 2:15-cr-00032-PDW Document 25 Filed 06/08/20 Page 3 of 5



       B.      Extraordinary and Compelling Reasons

       The compassionate release statute does not define what constitutes “extraordinary and

compelling reasons.” Instead, Congress has dictated that the Sentencing Commission, through a

policy statement, “shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including . . . a list of specific examples.” 28 U.S.C. § 994(t). To meet its

statutory obligation, the Commission has promulgated USSG § 1B1.13. The policy statement

itself largely mirrors the compassionate release statute’s language. See USSG § 1B1.13(1)-(3).

       More pertinent here is Application Note 1 to the policy statement. So long as a defendant

does not pose “a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g),” the Application Note delineates four instances that demonstrate extraordinary

and compelling reasons for compassionate release. USSG § 1B1.13(2); id. app. n.1. The first

three circumstances set out in subdivisions (A) through (C) pertain to a defendant’s medical

condition, age, or family circumstances, respectively. See id. app. n.1(A)-(C). Subsection (D)—

the catch-all provision—authorizes a sentence reduction when “[a]s determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than . . . the reasons described in subdivisions (A) through (C).” Id. app. n.1(D). Novak’s

motion appears to rest on subdivision (D), as he does not point to a medical condition, his age, or

the need to take care of a child left without a caregiver or to take care of an incapacitated spouse.4

       The Sentencing Commission, currently lacking a quorum, has yet to update § 1B1.13 since

Congress amended § 3582(c)(1)(A).         The policy statement still contemplates a motion for

compassionate release originating solely from the BOP Director—clearly no longer the case. See


4
 Novak does mention his desire to take care of his parents who are getting older, but such a family
circumstance does not qualify under subdivision (C).
                                                3
         Case 2:15-cr-00032-PDW Document 25 Filed 06/08/20 Page 4 of 5



USSG § 1B1.13. Seizing on this vacuum, several district courts have concluded that the discretion

vested in the BOP Director under the catch-all provision now belongs coextensively to federal

judges. See, e.g., United States v. Fox, Criminal No. 2:14-cr-03-DBH, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 1:13-CR-186-6, 2019 WL 2716505, at *5-6

(M.D.N.C. June 28, 2019); United States v. Cantu, Criminal Action No. 1:05-CR-458-1, 2019 WL

2498923, at *5 (S.D. Tex. June 17, 2019). Other district courts disagree. See, e.g., United States

v. Lynn, CRIMINAL NO. 89-0072-WS, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019);

United States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 2422601, at *2-3 (D.N.M. June 10,

2019); United States v. Shields, Case No. 12-cr-00410-BLF-1, 2019 WL 2359231, at *4 (N.D.

Cal. June 4, 2019). Indeed, this Court recently determined that § 3582(c)(1)(A)’s plain language

mandates adherence to the policy statement as written. United States v. Rivera, Case No. 1:16-cr-

00239, Doc. No. 61 (D.N.D. Nov. 25, 2019). Nevertheless, even assuming arguendo that the Court

possesses the authority to find other extraordinary and compelling reasons for purposes of this

motion, Novak does not meet the burden to demonstrate that such reasons exist here.

       While sympathetic to Novak’s concern regarding the effects of COVID-19 in the federal

prison system, the Court does not find that his circumstances clear the high bar necessary to

warrant a sentence reduction. As the Third Circuit Court of Appeals recently commented, “the

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020). District courts have concluded similarly. See, e.g., United States v. Eberhart,

Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

compelling reasons for a reduction in sentence. . . .”).
                                                 4
         Case 2:15-cr-00032-PDW Document 25 Filed 06/08/20 Page 5 of 5



       FCI Oxford has yet to report a confirmed case. See BOP: COVID-19 Update, Fed. Bureau

of Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited June 8, 2020). Novak does not

mention any medical conditions in his motion, let alone any that would subject him to a higher risk

of COVID-19. Finally, the BOP has undertaken an extensive response effort to prevent and

mitigate the spread of COVID-19 in its facilities, including screening, visitation, and social

distancing measures. See BOP Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited June 8, 2020). Accordingly,

Novak’s generalized assertions regarding the risk of contracting COVID-19 while incarcerated do

not present an extraordinary and compelling reason for a sentence reduction.

III.   CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

For the reasons above, Novak’s motion to reduce sentence (Doc. No. 23) is DENIED.

       IT IS SO ORDERED.

       Dated this 8th day of June, 2020.

                                             /s/ Peter D. Welte
                                             Peter D. Welte, Chief Judge
                                             United States District Court




                                                5
